Citation Nr: 1403256	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional pertinent evidence to his claims on appeal.  The Veteran waived his right to RO review of additional evidence, therefore, the Board will continue with his appeal.  See November 2013 videoconference hearing transcript.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  In a final April 2007 rating decision, the RO denied entitlement to service connection for tinnitus.

2.  The evidence received since the April 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service for tinnitus.

3.  The Veteran's tinnitus is shown to be causally related to his active duty noise exposure.   


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Given the Board's finding that new and material evidence has been received to reopen the claim for service connection for tinnitus and that a favorable disposition is warranted on the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In April 2007, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for tinnitus was received prior to the expiration of the appeal period stemming from the April 2007 rating decision.  Therefore, the April 2007 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for tinnitus was originally denied in an April 2007 rating decision in which the RO found that there was no evidence of a current disability that was either incurred in or caused by service.  

Since the April 2007 rating decision, the Board concludes that the new and material evidence requirement has been met to reopen the claim of entitlement for service connection for tinnitus.  The newly received evidence includes a December 2008 VA examination and a May 2009 VA treatment record, which show reports of the Veteran's complaints of bilateral tinnitus.  The Board finds that this evidence is new as it was previously not of record.  As the Veteran had previously denied a history of tinnitus, the newly received evidence is also material as it provides evidence of a current disability.  The Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for tinnitus is reopened.  

III. Service Connection

To establish a claim for service connection, the Veteran must show the following elements: 1) the presence of a current disability; 2) the in-service incurrence or aggravation of a disease or injury; and 3) the nexus between the current disability and the in-service injury or aggravated injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) the presence of a current disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) the nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for tinnitus.  The Veteran contends that he experienced acoustic trauma from daily enemy artillery and mortar fire while serving in Korea as an infantryman.  He said that he had no other exposure to loud noise other than his period of active duty service.  The Veteran is service-connected for bilateral hearing loss as a result of the acoustic trauma he experienced in-service.  Therefore, the Board concedes that the Veteran had in-service noise exposure based on his military occupational specialty.  

The Veteran's February 1954 separation examination showed no complaints for tinnitus.  

The Veteran was afforded a VA examination in June 2012.  He reported that he did not remember when his tinnitus began.  He said he was regularly exposed to sounds from gunfire, artillery and explosives while in service and now his tinnitus affects his ability to sleep.  The examiner opined that, since tinnitus is usually found to occur shortly after an incident and the Veteran was unable to identify a specific time period for its onset, the Veteran's current tinnitus was not caused by his in-service noise exposure.  

A January 2013 statement from a private audiologist, Dr. Gooden, found that the Veteran experienced a severe degree of bilateral tinnitus.  Dr. Gooden opined that the severity of the tinnitus was the result of exposure to the excessive noise from military weapons while serving in Korea.  

In November 2013, the Veteran testified at a hearing before the undersigned where he stated that he had no loud noise exposure prior to service, and post-service, he went to college to get his accounting degree.  His wife said that during their 58 years of marriage, the Veteran complained of ringing in his ears at night which caused him to have trouble sleeping.  

In this case, the Board finds the evidence in favor of the Veteran's claim to be more probative.  The Veteran and his wife provided competent and credible evidence that the Veteran had a ringing in his ears that impacted his ability to sleep.  See Layno, 6 Vet. App. 465, at 470.  The wife's statement that the Veteran's tinnitus has been a constant issue for the Veteran over the course of their 58-year marriage tends to show that the Veteran's tinnitus was a long-standing problem that developed in, or in close proximity to, the Veteran's period of active duty service.  Furthermore, the Veteran's private audiologist provided a positive medical opinion that the Veteran's current bilateral tinnitus is causally related to his in-service noise exposure.  

Therefore, as the evidence shows that the Veteran's current bilateral tinnitus is causally related to his in-service acoustic trauma and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's claim of entitlement to service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 50 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received, and the petition to reopen a claim for entitlement to service connection for tinnitus, is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


